t c summary opinion united_states tax_court elizabeth jackson simpson and geoffrey n simpson petitioners v commissioner of internal revenue respondent docket no 13160-16s filed date elizabeth jackson simpson and geoffrey n simpson pro sese victoria z gu trent d usitalo and sandeep singh for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated all section references are to the internal continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date the internal_revenue_service irs determined a deficiency in mr and mrs simpson’ sec_2013 federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure after concessions by the parties the issues for decision are whether mr and mrs simpson are entitled to deduct dollar_figure for charitable_contributions dollar_figure for various unreimbursed employee_expenses and an additional dollar_figure for state_and_local_income_taxes for the reasons stated herein the court holds that mr and mrs simpson are not entitled to deduct dollar_figure for charitable_contributions not entitled to deduct dollar_figure for variou sec_1 continued revenue code as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 2the court uses the term irs to refer to administrative actions taken outside of these proceedings the court uses the term respondent to refer to the commissioner of internal revenue who is the head of the irs and is respondent in this case and to refer to actions taken in connection with this case 3mr and mrs simpson concede that they are not entitled to deduct dollar_figure for medical dental and insurance premium expenses reported on schedule a itemized_deductions the parties agree that mr and mrs simpson are entitled to deduct dollar_figure for tax preparation fees reported on the schedule a before the limitation under sec_67 respondent concedes that mr and mrs simpson are not liable for the sec_6662 accuracy-related_penalty unreimbursed employee_expenses and entitled to deduct an additional dollar_figure for state_and_local_income_taxes background some of the facts have been stipulated and are so found mr and mrs simpson resided in california when they timely filed the petition during mr and mrs simpson lived with their son in a rented two- bedroom house in san francisco california the house consisted of five rooms that totaled square feet and a converted basement mr and mrs simpson paid for a three-line family cellular service plan and a single household cable and internet service plan mr and mrs simpson owned several automobiles including a lexus sc cv a bmw x5 0i a gmc sierra c150 truck gmc truck and a pontiac grand am pontiac i mrs simpson’s employment during mrs simpson was the executive director of success center san francisco success center a nonprofit organization that provides education and workforce opportunities to young people she worked to hours per day as the executive director she had a flexible work schedule she did not have a regular tour of duty and was not required to be in the office during a set period of time mrs simpson was responsible for all of the operations of success center including fundraising program development volunteer management and curriculum development mrs simpson also supervised eight employees during those employees worked from a m to p m each day work hours during the five-day workweek as part of her job mrs simpson picked up lunches served by success center to children visited schools donors funders foundations and various city departments and attended local conferences trainings and seminars she often attended five or six meetings a day outside success center’s office mrs simpson did not maintain a contemporaneous log of the miles she drove for success center activities mrs simpson also traveled away from home to attend educational and other conferences to assist her in expanding success center’s work as the executive director she determined where and when she traveled mr simpson or her son sometimes traveled with her to those conferences success center provided mrs simpson with an office however after work hours and on weekends mrs simpson performed work for success center in a space in her and mr simpson’s house which they considered an office in that space mr and mrs simpson kept a computer scanner printer desk chair books landline telephone fax machine and television success center did not require mrs simpson to have a home_office mr and mrs simpson’s home was five to six miles from success center’s office success center did not provide mrs simpson with a cellular phone she used her personal cellular phone to make phone calls as the executive director success center’s personnel policy reimbursed employees for travel and other expenses on the basis of available funds as the executive director mrs simpson determined which employee_expenses were prudent and should be reimbursed on the basis of success center’s resources mrs simpson did not seek reimbursement for any job expenses she incurred or paid during ii mr simpson’s employment during mr simpson worked as a longshoreman for pacific maritime association pacific loading and unloading seafaring vessels and cargo and he belonged to a union the union’s dispatch office was in the fisherman’s wharf area in san francisco mr simpson drove each day to the dispatch office to get his job assignment and then drove to the job assignment location mr simpson used either the pontiac or the gmc truck when he drove to the dispatch office and to the job assignment location a pacific employee worked in one of two shifts a m to p m or p m to a m sometimes mr simpson would work both shifts the same day when he worked both shifts the same day he drove from the first job assignment location back to the dispatch office obtained his second job assignment location and drove from the dispatch office to the second job assignment location mr simpson testified that he maintained a contemporaneous workbook as advised by his union to record the locations of his job assignments and his shifts to cross-reference pacific’s records in the event his check did not reflect the hours he worked he could not find and did not produce the contemporaneous workbook for trial mr simpson produced at trial a hour and wage detail report from pacific that listed the dates and cities in california of his job assignments during the hour and wage detail report indicated mr simpson worked both shifts on eight separate days the hour and wage detail report has a description column describing the particular work mr simpson performed at that particular location eg dockman yard directing supervisor lasher auto driver vessel clerk supervisor skilled holdman or baggage man porter the hour and wage detail report also has a travel hours column the only entries in the travel hours column are entries of one hour for each of the following dates with respect to the benicia california location january april may and date mr simpson did not work both shifts on those days during mr simpson also worked as an independent_contractor he worked with parolees and high risk individuals transitioning from the prison system into the community mr simpson drove to various group homes for this work iii charitable_contributions mr and mrs simpson owned a timeshare interest4 that could be used at various locations including mexico las vegas nevada and southern california sometime in they donated the use of their timeshare to a fundraiser for success center mr and mrs simpson also contributed ie tithes and offerings to their church in cash and by check but did not produce at trial any bank records or other receipts for such contributions that showed the dates and the amounts of 4a timeshare interest is the j oint ownership or rental of property such as a vacation condominium by several persons who take turns occupying the property black’s law dictionary 8th ed the contributions nor did they retain any letter the church may have sent to them that listed the dates and amounts of the contributions iv tax_return mr and mrs simpson timely filed a joint federal_income_tax return using a commercial tax preparation service on a schedule a attached to their tax_return they reported state_and_local_income_taxes of dollar_figure charitable_contributions of dollar_figure for gifts in cash or check and unreimbursed employee_expenses of dollar_figure mr and mrs simpson also attached a form 2106-ez unreimbursed employee business_expenses to their return which reported the following dollar_figure for parking fees tolls and transportation not including overnight travel dollar_figure for travel_expenses while away from home not including meals and entertainment dollar_figure for other business_expenses not including meals and entertainment and dollar_figure for meals and entertainment_expenses mr and mrs simpson did not report any vehicle information on the form 2106-ez in the notice_of_deficiency the irs disallowed in full the deductions for charitable_contributions and unreimbursed employee_expenses the irs did not 5the total meals and entertainment expense listed on the form 2106-ez was dollar_figure before the limitation under sec_274 disallow the deduction for state and local income_tax in their petition mr and mrs simpson challenged the disallowed deductions for charitable_contributions and unreimbursed employee_expenses at trial mr and mrs simpson asserted that for they are entitled to deduct dollar_figure an amount greater than the amount reported on the schedule a for the following unreimbursed employee_expenses with respect to mrs simpson’s employment dollar_figure for business use of home expenses dollar_figure for cellular phone services dollar_figure for cable and internet services dollar_figure for travel_expenses and dollar_figure for car and truck expenses and with respect to mr simpson’s employment dollar_figure for car and truck expenses at trial mr and mrs simpson also asserted that for they are entitled to deduct an additional dollar_figure for state and local income_tax for a total deduction of dollar_figure i burden_of_proof discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and a taxpayer bears the burden of proving it incorrect see rule a 6mrs simpson introduced into evidence a worksheet reporting her travel_expenses including meals as dollar_figure--dollar_figure for travel plus dollar_figure for meals the worksheet contains a math error the sum of the travel and meals figures is dollar_figure 290_us_111 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements mr and mrs simpson have neither argued that sec_7491 applies nor established that its requirements are met the burden_of_proof remains with them as the court has observed in countless opinions deductions are a matter of legislative grace and a taxpayer generally bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 the taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs ii charitable_contributions a taxpayer may deduct charitable_contributions made during the taxable_year sec_170 a charitable_contribution is defined as a contribution or gift to or for_the_use_of a charitable_organization sec_170 however deductions for charitable_contributions are allowed only if the taxpayer satisfies statutory and regulatory substantiation requirements see sec_170 sec_1_170a-13 income_tax regs the required substantiation depends on the size of the contribution and on whether the contribution is a gift of cash or property a cash contribution to charity made on or before date in an amount less than dollar_figure may be substantiated with a canceled check a receipt or other reliable evidence showing the name of the donee the date of the contribution and the amount of the contribution alami el moujahid v commissioner tcmemo_2009_42 sec_1_170a-13 income_tax regs for cash contributions made to charity after date stricter requirements now provide that no deduction shall be allowed for a contribution of money in any amount unless the donor maintains a bank record or written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution sec_170 pension_protection_act of pub_l_no sec stat pincite for any contributions of dollar_figure or more the taxpayer must substantiate the contribution with a contemporaneous written acknowledgment from the charitable_organization sec_170 the written acknowledgment must include the amount of cash and a description but not value of any property other than cash contributed whether the charitable_organization provided any goods or services in consideration for the contribution and a description and good-faith estimate of the value of any goods or services provided by the charitable_organization or if such goods and services consist solely of intangible religious beliefs a statement to that effect sec_170 sec_1_170a-13 income_tax regs the acknowledgment is contemporaneous if the taxpayer obtains it from the charitable_organization on or before the earlier of the date the taxpayer files a tax_return for the year of contribution or the due_date including extensions for filing that tax_return sec_170 in the absence of a contemporaneous written acknowledgment meeting the statute’s requirements n o deduction shall be allowed sec_170 a cash contributions to a church mr and mrs simpson deducted dollar_figure for charitable_contributions they made to their church mrs simpson credibly testified that petitioners contributed tithes and offerings to their church by check and in cash during the court understood mrs simpson’s testimony to mean that petitioners made regular contributions each of which may have been less than dollar_figure to their church throughout the year the parties stipulated a letter from petitioners’ church dated date addressed to mr simpson mrs simpson credibly testified that she and mr simpson received a contribution letter each year from their church but they did not keep a copy of the letter for the stipulated letter from the church lists the total_amounts of contributions it received from mr and mrs simpson for and and explains that the church does not archive contribution letters for more than two years for the letter lists contributions made by mr and mrs simpson totaling dollar_figure but does not indicate on what dates the contributions were made the letter also states these donations were not in exchange for goods or services and are tax deductible the stipulated letter does not include the date s of the contributions as required by sec_170 the court concludes that mr and mrs simpson are not entitled to deduct dollar_figure for the charitable_contributions they made to their church in because they failed to meet the recordkeeping requirements of the statute b timeshare contribution to success center fundraiser at trial mrs simpson testified that they contributed the use of their timeshare to a success center fundraiser mrs simpson testified that success center is a tax-exempt charitable_organization under sec_501 the parties stipulated a letter addressed to mr and mrs simpson from success center dated date the letter states that they donated a gift of dollar_figure and is signed by mrs simpson as the executive director mr and mrs simpson assert that the letter supports the claimed charitable_contribution_deduction for_the_use_of their timeshare however the letter does not specify whether the donation was a gift of cash or property even if the court accepted mrs simpson’s testimony that she and mr simpson contributed the use of their timeshare to the success center fundraiser the stipulated letter does not contain sufficient information to satisfy the substantiation requirements for a charitable_contribution_deduction see sec_170 sec_1_170a-13 income_tax regs accordingly mr and mrs simpson may not deduct dollar_figure for the charitable_contribution of the use of their timeshare 7at trial respondent did not challenge whether success center meets the definition of an organization to which a donation is eligible for a charitable_contribution_deduction see sec_170 accordingly the court deems that issue conceded c additional charitable_contributions mr and mrs simpson did not provide any other evidence to substantiate the remaining dollar_figure of their claimed charitable_contribution_deduction accordingly they are not entitled to deduct the remaining dollar_figure for charitable_contributions iii unreimbursed employee_expenses mr and mrs simpson asserted at trial they were entitled to deduct dollar_figure8 as unreimbursed employee_expenses on their tax_return taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite if as a condition_of_employment an employee is required to incur certain expenses then the employee is entitled to 8mr and mrs simpson reported dollar_figure of unreimbursed employee_expenses on their tax_return and respondent disallowed the full amount at trial they asserted they were entitled to a larger deduction a deduction for those expenses unless he or she is entitled to reimbursement from his or her employer see 59_tc_696 spielbauer v commissioner tcmemo_1998_80 an employee_business_expense is not ordinary and necessary if the employee is entitled to reimbursement from his or her employer but fails to seek reimbursement see 24_tc_21 noz v commissioner tcmemo_2012_272 at sec_262 generally disallows a deduction for personal living or family_expenses as a general_rule if a taxpayer provides sufficient evidence that the taxpayer has paid a trade_or_business expense contemplated by sec_162 but is unable to adequately substantiate the amount the court may estimate the amount and allow a deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 otherwise any allowance would amount to unguided largesse 245_f2d_559 5th cir deductions for expenses attributable to travel including meals_and_lodging while away from home and the use of listed_property as defined in sec_280f and including passenger automobiles if otherwise allowable are subject_to strict rules of substantiation sec_274 see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date with respect to deductions for these types of expenses sec_274 requires that the taxpayer substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred and the business_purpose of the expense for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1 5t b i b temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or paid bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date with these fundamental principles of federal_income_tax in mind the court considers mr and mrs simpson’s claims for the various unreimbursed employee expense deductions in dispute a mrs simpson’s unreimbursed employee_expenses at trial mrs simpson asserted she is entitled to deduct dollar_figure for the following unreimbursed employee_expenses business use of home cellular phone cable and internet travel and car and truck success center’s personnel policy provided reimbursement to employees for travel and other expenses on the basis of available funds mrs simpson testified that she did not seek reimbursement for any of her expenses because she did not want to burden the organization with these expenses when the funds could be used instead to provide direct services in order to deduct unreimbursed employee_expenses a taxpayer must not have received reimbursement but also must not have the right to obtain reimbursement from her employer 788_f2d_1406 9th cir aff’g tcmemo_1984_533 mrs simpson was entitled to obtain reimbursement subject_to the availability of funds she did not provide any evidence that in success center lacked the funds to reimburse all or part of her employee_expenses mrs simpson cannot deduct the expenses success center would have reimbursed and she has failed to establish that any of her asserted expenses would not have been reimbursed moreover for those expenses subject_to sec_274 mrs simpson did not maintain a log a calendar or a similar record required to properly substantiate or demonstrate the business purposes of the various employee_expenses mrs simpson is not entitled to deduct dollar_figure for her unreimbursed employee_expenses b mr simpson’s car and truck expenses at trial mr simpson asserted he is entitled to deduct dollar_figure for car and truck expenses with respect to his passenger_automobile the gmc truck using the standard mileage rate mr simpson prepared a worksheet for trial listing the total miles he drove during as big_number miles of which big_number miles were driven for business he also listed that he drove his car for business mr simpson clarified at trial that as to his job with pacific he was entitled to deduct only the miles not reimbursed by his employer when he worked a double shift ie the miles from the first assignment location back to the dispatch office and from the dispatch office to the second assignment location mr simpson also asserted that he is entitled to deduct an expense for miles he drove with respect to independent_contractor work performed during pacific expenses mr simpson testified that his job assignments were different each day and occurred at different locations in california including san francisco benicia richmond redwood city stockton sacramento and oakland mr simpson testified that pacific did not reimburse him for the miles he drove from the first job assignment location back to the dispatch office or from the dispatch office to the second job assignment location when he worked a double shift mr simpson testified that he did not have any documentation identifying when he worked a double shift for which he was not subject_to reimbursement according to the stipulated hour and wage detail report mr simpson worked both shifts only on february july august august december december december and date the court is not persuaded by mr simpson’s testimony and he has not provided sufficient credible_evidence to corroborate he is entitled to a deduction for miles he drove with respect to double shifts that he worked for pacific independent_contractor expenses mr and mrs simpson testified that mr simpson drove for his work as an independent_contractor during mr simpson did not provide any evidence to substantiate a claimed deduction for miles he drove that were related to his work as an independent_contractor accordingly mr and mrs simpson are not entitled to deduct dollar_figure for his car and truck expenses for iv state_and_local_income_taxes mr and mrs simpson claimed a deduction of dollar_figure for state_and_local_income_taxes on the schedule a attached to their tax_return the irs allowed that deduction at trial mr and mrs simpson asserted that they were entitled to deduct an additional dollar_figure for state_and_local_income_taxes they asserted that the california state disability insurance casdi paid and listed on their forms w-2 wage and tax statement and forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc were the equivalent of state_and_local_income_taxes and were not included in the claimed state and local income_tax deduction sec_164 provides that state_and_local_income_taxes are allowed as a deduction for the taxable_year within which they are paid_or_accrued direct contributions by employees to casdi are valid income_tax payments deductible under sec_164 68_tc_670 mr and mrs simpson introduced into evidence four forms w-2 and two forms 1099-r for the total state_income_tax casdi and local income_tax reported as paid on the forms w-2 and forms 1099-r equals dollar_figure which when rounded equals the deduction respondent allowed for state_and_local_income_taxes the parties stipulated an exhibit that showed that mr and mrs simpson made an additional payment for state_income_tax of dollar_figure on date that was applied to their california income_tax respondent did not raise any evidentiary objections to this document mr and mrs simpson are entitled to an additional deduction of dollar_figure for state_and_local_income_taxes for the court has considered all of the parties’ arguments and to the extent not addressed herein the court concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
